Title: To Thomas Jefferson from Peter Pollard, 22 November 1807
From: Pollard, Peter
To: Jefferson, Thomas


                        
                            Dear Friend—
                            
                            Sommerset 11 mo. 22d. 1807
                        
                        I have taken up My pen for the purpose of Arresting thy attention for a moment, with some observations of A
                            political Nature—& also by narrating some of the most Material Events of my Life thus far
                            through time—the result of which I humbly hope will lend to my Domestic comfort—& to avoid the appearence of
                            ostentation I Have used the freedom to Enclose, or send this under cover To one addressed to N. R. More, by whom it will be
                            sent to thee—I have often felt, since thou was raised to the presidential chair: gratefull emotions of
                                Mind—In That it had pleased the Lord Almighty to Favor the cititzens of America with A sovereign whose principles were consonant with the Doctrines of our
                            Blessed Mediator—or at lest so far as Seemed in any degree to comport with thy political standing—For I am well aware
                            That thou feels the trust which the people have reposed in thee, to be great—& however leiant or opposed thy sentiments are at this awful moment: to a war with England, yet the
                            lest direliction from National rectitude, would at once incur the
                            displeasure of an Exasperated people—but Notwithstanding the British cabinet is corrupt to an extreme—and New insults aded to injury without A paralel, yet I ardently desire that
                            thou as an executive may continue disposed to cultivate peace & tranquility—beleiving the result thereof will not only be an reflection But furnish thy mind, with an enjoyment,
                            which far Transcends, the pleasere of victories—or Titles—for the Latter vanishes with time, But the former,
                            Immortalises, & answers better for a monument—then marble or Any Inscription vanity can write. Aron Burr with his Associates have created a great deal of confussition in this country; great expens—oppend an
                            organ (to wit) the Bar, through which thou hast been abused, & altho, by the precaution & promptness of general
                            Wilkinson, they were defeated & That in season for their own preservation (& I hope Salvation:) for which they
                                are, if they Did But considerat, under inexpressible obligation to him, yet he (general Wilkinson) is continually
                            spoken of in the most disrespectfull 
                     manner—the gentleman whose person I never beheld But for whom my very heart has bled
                            with greif: When spoken of in the most opprobrious terms, by those from whom better things ought to be ought to be
                            expected—& who ought as mouth for the people to have proclaimed At every corner of our public streets, well done. thou good & faithfull Servant, Enter thou into all the joys & prais.
                            Thy (sacred) country, can bestow upon thee—But insted of this He is persecuted & as it were given over to Satan & his
                            Emissaries to be Buffeted—While the mischeivous, ones, are gone of with impunity—It may be said as indeed it is said,
                            That I have no business to indulge anxiety on Those occasitions—But every Body That is not deformed, When created has
                            many parts, & members, & the lest of them feels in a greater or lesser degree an affection of the Body—Wee Are Newly created A republic Body & I hope That I am A member thereof—& altho at this time, I have
                            neither wealth or popularity, yet it would be an unreasonable Idea—That I must not, could not, & even that I ought not, to
                            feel a part of the Bodys of opressition—I suppose thou coniders L.
                            Martain contemptabl—otherwise—their is An expressition aimed direct at thee in his Letter to the
                            cititzens of Mairland: for which he ought to be chastised—Because its replete with matter
                            calculated to poison the ungaurded—William McCreery I have sold Bills To when in the Mercantile Busines—But as I was
                            deadly opposed to his Election I shall not refer thee to him—But if Joshua Berney is in your city contending Sir for his
                                Election—thou will pleas convers with him Respecting the following Narrative—Because he is A
                            gentleman of Distinguished Benevolence—Such is the Magnamnity which he has in several instances displayed That his memory
                            will be Immortalized—altho in some Instances he has had to meet ingratitude
                            for remuneration & altho I owe him $30 money he lent me 12 month Past—yet I have no doubt he
                            will contribute to my present releif when apprised of my present painful situation—of which I
                            cannot, nor have not, wrote my Dear wife—Whose feeling are Nice, & who has 8 children Leaning upon her throbing Breast
                            for comfort in the absens of me, a father of Whom they are excessivly fond—I was born on Nantucket State of
                            Massachusetts—my parents were poore & I learned the Boot & Shoe makeing, & maried at 21 years of age followed my
                            trade very Assiduously & thereby: was enabled to Launch into the mercantile Business & under the influence thereof—I
                            moved to Baltimore—& for some time perseverd on as A merchant. But Leting visionary speculative
                                scheems take the controul of my judgement.  Brot, me to attoms—& what added greatly to my
                            greif—I had been raised to a pinicle—(as it were) In the society of friends—& flattery (which can be played of under
                            different colors—was lavished upon Me—who was falible (as time & circumstances sorrowfully proved)—By which the best
                            & wisedt have in all ages been the most effectually taken of their
                                feet—& I really conceiv That no Situation in Life is more
                            Painfull as respects Domestic comforts, then the one which any individual is inveloped in—who has stood among the Leaders
                            in a religious Society—& inconsequence of Indiscretion—Brings down their Displeasure & thus
                            is the case with me; on account of which I have spent many heavy hours—Neither do I mean to Reflect on that Body for
                            their result in my case—My speculations were extravagant & Deeply marked with imprudence insomuch That I could not pay
                            My just Debts, & I stood as an approved Minister Ammongst them, therefore their was an imperious Necessity for makeing
                            an example of me—But as I said before such is the effect That religious Decisitions, have on an individual—that its
                            almost Impossible to Surmount the Difficulites, which are Raised thereby—However I was favored to keep my Books & close
                            without any Lawsuit—unless of a petty Nature—I recommencd the Boot & Shoe makeing, & let Ambition take an improper
                            lead for no sooner then I had made a little—thereby I payed it away—which still cramped me—And finnally some time past I
                            Resolved on going Either to New orleans or the Natches—Having understood That at Either place my Present calling would
                            answer well. I still intend it & wish thee to give my Love affectionately to the General whom I should be glad to meet
                            in that country—with a hope of being patronised by Him—But Alass I am Now in Sommerset, where on
                            my Arival I was Seized with the influenza and A hard time I had of it—Amidst which I rode out & Received A fall from my
                            Horse, which had near cost Me my Life—was Laid up with my wounds—seven weeks was obliged to go in Debt & was amongst a
                            set of the coldest hearted people I have ever met with, added to that they are poore & ignorent—which is generally
                            followed, with jealosy—as in —I am under the painfull Necessity of
                            Declairing that continued—That for the Debt incured by my indisposition & wounds, I have been arrested—& beeing
                            without acquaintance had, Notwithstanding all my entreaties, to go into jail—where I was kept Nine Days & then taken
                            out—for the imposition upon me As a stranger was so far felt as to bring about that accomodation—But I am still obliged
                            to stay untill Arraingments are made—My dear wife Lost her Parrents when six years old, & has one Brother who Is in
                            England—My parrents are No more, so that wee have not a relation—& as I said before I stand Lowered with the (just) displeasure of A religious Society upon me—& my
                            ambition to great to call upon them.—Therefore I humbly hope that thou will condesend to have an interview with J: Berney
                            & if proper the general also—& if on reflection Either or all of you Should be disposed to administer to my releif—it
                            would in my pinched-grated Suffering Situation be received with unEqualed gratitude—& Returned or paid into
                            the hands of General Wilkinson—As I mean (Life & Health permitting) to try at one year before I take my famaly—which
                            are Numerous & of course it would be improper to take them untill I had first formd an acquaintance—My dear Paternal,
                            if way does oppen for tempory releif—the Earliest opportunity Embraced would encreas my obligation to thee & those
                            concerned—I most cordially hope J B. will Secure his Election & if way does not oppen to releiv my unreasonably pinchd feelings—I desire thy charity so far as to drop A line as Early as possible, because I
                            Shall Be Resting in great suspens. The Balance wantd to set me at Liberty is
                            about $31—I feel great awkwardness in thus addressing thee But I feel Emboldend By reasons of
                            which It may Not be best to speak at Present—Pleas to ask my friend Berney for whose Election I did exert my self—to
                            speak a good word for me to the general—While my heart is ready to Burst I must conclude—& Am with Due respect—
                        
                            Peter Pollard
                            
                        
                        
                            PS. I cannot seal my letter without again attempting An appology for the fredom used, But unfeigned
                                Respect Impositions, upon me, as a traveller & A stranger—A desire to conceal for the present, my situation from my
                                Bosom friend & Daughter, About 18 years of age—(whose feelings are as Meen as those spoken of By L. Martain) All in
                                conjunction Did seem to authorise me In Imploring aid—Again with Due respect
                        
                        
                            P. P
                        
                        
                            I have not disclosed my situation to N. R. More. I shall Leav the whole to thee & Barney, Because I know
                                B. so well That it would not reach my wife by him
                        
                        
                            P P
                        
                    